                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-361-FDW-DCK

 KRISTEN CUCCIA,                                     )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )       ORDER
                                                     )
 PROTECTIVE LIFE INSURANCE                           )
 COMPANY,                                            )
                                                     )
                Defendant.                           )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by A. Todd Capitano, concerning Katharine A. Weber

on July 31, 2019. Katharine A. Weber seeks to appear as counsel pro hac vice for Defendant

Protective Life Insurance Company. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. Katharine A.

Weber is hereby admitted pro hac vice to represent Defendant Protective Life Insurance Company.

         SO ORDERED.

                                         Signed: August 1, 2019
